Citation Nr: 0518494	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  05-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a headache 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a skin disorder, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a right hip 
disorder as secondary to the service-connected right knee 
disorder.

4.  Entitlement to service connection for chronic fatigue 
syndrome.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

6.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
December 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  By a 
January 2002 rating decision, the RO denied the veteran's 
TDIU claim.  Thereafter, the RO confirmed and continued the 
30 percent rating for the veteran's headache disorder and the 
10 percent rating for his skin disorder by an August 2003 
rating decision.  Finally, the RO denied the claims of 
service connection for chronic fatigue syndrome and an 
acquired psychiatric disorder by a January 2004 rating 
decision.

For good cause shown, the veteran's appeal has been advanced 
on the docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in April 2005, a 
transcript of which is of record.

The record reflects that the veteran had previously perfected 
an appeal to a January 1998 rating decision regarding the 
denial of a compensable rating for his service-connected 
right knee disorder, as well as the denial of service 
connection for a left knee disorder.  He also initiated an 
appeal to a July 2000 rating decision to the extent it 
confirmed and continued the 10 percent rating assigned for 
his service-connected headache disorder.  However, a March 
2001 Informal Conference Report reflects that a decision 
review officer agreed to prepare a rating decision granting a 
higher evaluation of 10 percent for the right knee disorder, 
and a 30 percent evaluation for the headache disorder.  By a 
March 2001 statement, the veteran indicated that this action 
satisfied his appeal, and that he wished "to withdraw all 
issues on appeal at this time."  See 38 C.F.R. § 20.204.

The record further reflects that the veteran had perfected an 
appeal on the denial of nonservice-connected pension, which 
was also denied by the January 2002 rating decision.  
However, this claim was subsequently granted by a March 2004 
rating decision.  In view of the foregoing, this issue has 
been resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board also notes that a May 2004 rating decision severed 
service connection for the veteran's headache disorder, 
effective September 1, 2004.  However, a subsequent November 
2004 rating decision restored service connection for this 
disability.  

For the reasons stated in the REMAND portion of this 
decision, the Board finds that additional development is 
required regarding the claims of entitlement to an increased 
rating for the skin disorder, service connection for a 
psychiatric disorder, and entitlement to TDIU.  Accordingly, 
these issues will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  The veteran's service-connected headache disorder is not 
manifest by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

3.  The preponderance of the evidence is against a finding 
that the veteran's current right hip disorder developed 
secondary to his service-connected right knee disorder.

4.  The record does not reflect that the veteran has received 
a competent medical diagnosis of chronic fatigue syndrome, 
nor does the competent medical evidence contain objective 
signs or symptoms documenting chronic fatigue.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected headache disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2004).

2.  Service connection is not warranted for a right hip 
disorder as secondary to the service-connected right knee 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2004).

3.  Service connection is not warranted for chronic fatigue 
syndrome.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

For the reasons stated in the REMAND portion of this 
decision, the Board has concluded that additional development 
is necessary with respect to the issues of entitlement to an 
increased rating for a skin disorder, service connection for 
a psychiatric disorder, and entitlement to TDIU.  
Accordingly, no further discussion of these issues is 
warranted at this time.  In regard to the remaining issues on 
appeal, the Board finds that the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in September 2002 and May 2003 regarding 
his increased rating claims, as well as correspondence dated 
in July 2003 addressing multiple service connection claims, 
and correspondence dated in September 2003 which specifically 
addressed his right hip claim.  All of this correspondence 
was before the respective rating decisions which are the 
subject of this appeal.  Taken together, this correspondence 
specifically noted the enactment of the VCAA, addressed the 
requirements for a grant of service connection including the 
presumptive provisions for veteran who service in Southwest 
Asia during the Gulf War, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any additional evidence that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decisions, the respective Statements of the 
Case (SOCs), as well as multiple Supplemental Statements of 
the Case (SSOCs) which provided him with notice of the law 
and governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the April 2005 hearing.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he has been accorded an examination in 
conjunction with his headaches claim, as well as an 
orthopedic examination that diagnosed his right hip disorder.  
With respect to the issue of service connection for chronic 
fatigue syndrome, for the reasons stated below the Board 
finds that the preponderance of the evidence is against this 
claim and that no additional development to include a medical 
examination and/or opinion is warranted based on the facts of 
this case.  Consequently, the Board concludes that the duty 
to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


I.  Headaches

Background.  Service connection was established for both the 
veteran's skin disorder (eczematous dermatitis) and chronic 
headaches by a January 1998 rating decision.  The record 
reflects he initiated his current increased rating claims in 
October 2001.  In essence, he contends that his headache 
disorder is more disabling than contemplated by the current 
schedular rating.  

The evidence received in conjunction with the veteran's claim 
include records from the Social Security Administration 
(SSA).  Among other things, an April 2002 Administrative Law 
Judge decision found that he was entitled to disability 
benefits since February 2001.  This decision found that the 
veteran had the following severe impairments: migraine 
headaches, degenerative joint disease of his right knee, and 
depression.  Further, this decision found that the veteran's 
assertions concerning his ability to work were credible, 
including his assertion that he would be absent from work 
about 2 days a week for 4 hours at a time due to the migraine 
headaches.  In addition, it was noted that the veteran had 
testified his headaches were like a hammer inside his head; 
that he became nauseous, sensitive to light, and had blurry 
vision during his headaches; that he had difficulty 
concentrating with the pain; that his headaches would last 
from 4 to 7 hours; that he would sleep to relieve the pain; 
that he had 3 to 4 headaches per week; and that he had been 
prescribed Propranalol for his headaches, but it was not 
helping.  The SSA also found that his residual functional 
capacity for full range of sedentary work was significantly 
reduced by additional limitations; i.e., limitations other 
than the right knee, headache, and psychiatric disorders.

Various VA outpatient treatment records reflect ongoing 
treatment for recurrent headaches.  For example, records 
dated in June 2002 noted that the veteran experienced 
headaches 3 times per week.  There was no prophylaxis.  It 
was noted that he was started on Fiorinal 3 to 6 times per 
day, without any benefit.  Additionally, his Motrin was up to 
3200 mg at a time with some help.  He reported that he had 
taken someone else's Tylenol # 3, but that this did not help.  
He had taken Inderal, but stopped this on his own, saying 
that it was not working.  Further, he reported that the 
headaches lasted 6 to 8 hours, were diffuse, that his 
headaches felt like "head to explode," pounding, and that 
it was like a hammer in his head.  Nevertheless, there was no 
aura, no associated symptoms, some photophobia, mild nausea, 
and no visual changes.  Moreover, there were no triggers.  

Records dated in January 2003 noted, in part, that he 
continued to complain of daily headaches, that he had been 
given Midrin earlier that month, but that it was not helping 
him.  He was also taking Ibuprofen.  Further, it was noted 
that he had been given Propranolol in the past, but that this 
had not helped his headaches.  He had been given Tylenol # 3 
over one year ago, which he took on a per needed basis for 
severe pain.  He reported that he had just run out of the 
Tylenol # 3, that this medication would numb his headache 
temporarily, but that they would always return.  He was given 
a new supply of this medication.

In May 2003, the veteran underwent a VA neurologic 
examination, at which he reported he had had headaches since 
1992, that they had been getting worse with regard to the 
severity of the pain, although they occurred with unchanged 
frequency.  Specifically, he reported that his headaches 
occurred 3 to 4 times a week, and that each headache lasted 6 
to 8 hours.  Further, the headaches involved the entire head, 
and felt like someone was "tapping on my head from the 
inside out."  He also felt that his eyes tended to tear up 
with the headaches.  Typically, the headache might start out 
with slight pain that built up in severity over about an 
hour, at which time it peaked.  He reported that he took 
Midrin and/or Tylenol # 3 for the headaches.  However, he 
felt the Midrin did not work.  Moreover, while the Tylenol 
might reduce the headache from a 10/10 to a 3/10, this was 
only on occasion.  He reported that he had tried Fiorinal and 
Propranolol in the past with no effect, and that his 
neurologist was working to try to improve the headaches via 
different medications.  In addition, he reported that when he 
got the headaches, he felt incapacitated and unable to work, 
that he must lie down and "sleep it off."  He denied any 
numbness or visual disturbance associated with the headache.

On examination, it was noted that the veteran was slow to 
respond but awake and alert.  His higher integrative function 
was found to be grossly intact, with speech fluent and he was 
able to follow commands appropriately.  Further, it was noted 
that he was moderately obese and spoke in a slow, somewhat 
hesitant voice.  Cranial nerve exam II to XII were intact.  
His fundi showed sharp disc margins.  Motor exam revealed 
normal strength and tone in all musculature.  In addition, 
his distal rapid alternating movements in all 4 limbs was 
intact.  Cerebellar exam showed normal finger-to-nose and 
heel-to-shin examination.  Sensory exam revealed a negative 
Romberg's.  His deep tendon reflexes were 2+ symmetrical 
except for trace ankle jerks present bilaterally.  Moreover, 
his toes were downgoing bilaterally, and his examination 
showed a slow, deliberate gait that looked normal 
neurologically.  Based on the foregoing, the examiner 
diagnosed migraine headaches with persistent headaches 
despite therapy, which was ongoing.

Also in May 2003, the veteran's girlfriend submitted a lay 
statement noting that she had resided with him since 1995, 
that during that time his headaches had worsened in severity 
and in number.  She reported that at least 5 times a week he 
had a severe migraine to the point that all the prescribed 
medicine did not help.  She also reported that the headaches 
came and went as they pleased, and that he could be struck by 
one so quickly and violently that he would be visibly 
nauseous and dizzy.  Moreover, the headaches interfered in 
his everyday life.

Medical records dated in July 2003 note that the veteran 
reported increased frequency of his recurrent headaches to 3 
times per week.  There was still no prophylaxis.  It was 
noted that he was started on Fiorinal 3 to 6 times per day, 
without any benefit.  Additionally, his Motrin was up to 3200 
mg at a time with some help.  He reported that he had taken 
someone else's Tylenol # 3, but that this did not help.  He 
had taken Inderal, but stopped this on his own, saying that 
it was not working.  Further, he reported that the Midrin 
took the edge off, but did not take it away.  Discontinuing 
caffeine was also without effect.  He reported that the 
headaches lasted 6 to 8 hours, were diffuse, that his 
headaches felt like "head to explode," pounding, and that 
it was like a hammer in his head.  Nevertheless, there was no 
aura, no associated symptoms, some photophobia, mild nausea, 
no visual changes, and no triggers.  

Records from August 2003 note that the veteran reiterated 
that his headaches occurred 3 times per week.  It was noted 
that earlier that month he had had a severe episode, and was 
seen in a private medical center where he was treated with 
Toradol with good results.  It was further noted that he was 
maintained on Midrin which he took at the onset of his 
headaches.  He also took Tylenol # 3 and Ibuprofen on a per 
needed basis.  He was also maintained on Gabapentin and 
Atenolol daily.  

Records from March 2004 continued to note that the veteran 
experienced headaches 3 times per week.  It was noted that he 
had gone to a private emergency room and been given Relafen.  
Since that time, he had been taking Motrin with Midrin about 
1 to 2 times per week, with good results about 50 percent of 
the time.  Repeated Midrin was not helpful.  He also 
occasionally took Tylenol # 3 which was temporarily helpful.  
There was still no prophylaxis.  The onset of his headaches 
could be sudden or insidious, felt like a band around his 
head.  If his headaches were not relieved by medication, they 
progressed to pounding.  He also reported that they would 
last 6 to 8 hours, that they were effuse, that if felt like 
his "head to explode," pounding, but still no aura, no 
associated symptoms, some photophobia, mild nausea, no visual 
changes, and no triggers.  Further, he reported that his 
headaches had not changed in quality or frequency in years, 
and that sleep was helpful.

At his April 2005 hearing, the veteran testified, in part, 
about the severity of his service-connected headache 
disorder.  He testified that he experienced headaches on a 
daily basis, that he had about 3 to 4 headaches during the 
week, that they would come at any different time, and that 
they have awaken him from sleep.  Further, he testified that 
the headache was a 10 in severity on a scale of 1 to 10.  He 
testified that he currently took Ibuprofen, Tylenol # 3, and 
Midrin for his headaches, and that it usually took about 2 to 
3 hours for the medication to take effect and start dulling 
the pain.  Moreover, he testified that sometimes the 
medication got rid of the headache completely, other times he 
had no relief whatsoever.  During a headache, he testified 
that he would usually lay down, he would use a face cloth to 
keep the light out, and he usually went to a secluded room.  
Once the headache was gone, he would feel exhausted.  In 
addition, he contended that his headaches would keep him from 
working based upon having to call in sick 3 to 4 times per 
week.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's headache disorder is evaluated as analogous to 
migraine headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  Under this Code, a noncompensable (zero percent) 
disability rating is assigned for less frequent attacks than 
for a 10 percent rating.  A 10 percent disability evaluation 
is warranted for characteristic prostrating attacks, 
averaging one in 2 months over the last several months.  A 30 
percent disability rating is assigned for migraine headaches 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 50 
percent rating is assigned for migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

The rating criteria do not define "prostrating," nor has 
the Court.  Cf. Fenderson, supra (in which the Court quotes 
Diagnostic Code 8100 verbatim but does not specifically 
address the matter of what is a prostrating attack.).  By way 
of reference, the Board notes that according to WEBSTER'S NEW 
WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 
(1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."  


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
headache disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, nothing 
shows that his girlfriend, who submitted a May 2003 statement 
in support of his claim, is qualified to render a medical 
opinion.  Consequently, their contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The medical evidence clearly reflects that the veteran 
experiences recurrent headaches, approximately 3 to 4 per 
week, lasting from 6 to 8 hours, and for which he was been 
prescribed multiple medications which have had varying 
degrees of success.  Moreover, he has indicated there are 
times his headaches are of such severity that he has had to 
lay down, go in a secluded room, and block out light.  He 
also contended at his hearing that he would be unable to work 
due to his headaches because of the number of times he would 
have to call in sick.

Despite the foregoing, the Board notes that the veteran's 
medications have had some success regarding his headaches.  
For example, he indicated at his May 2003 VA neurologic 
examination that his Tylenol # 3 would reduce the headache 
from a 10/10 to a 3/10.  Further, he reported in March 2004 
that his medications were successful about 50 percent of the 
time, and at his April 2005 hearing he testified that 
sometimes the medication got rid of the headache completely.  
Moreover, the outpatient treatment records have consistently 
found that his headaches had no aura, no associated symptoms, 
some photophobia, only mild nausea, and no visual changes.  
Thus, the Board finds that the medical evidence does not show 
his service-connected headaches are manifest by very frequent 
completely prostrating and prolonged attacks.

With respect to the veteran's assertions that his headaches 
would prevent him from working, the Board notes that the 
record indicates he is currently unemployed and that his 
headaches were listed as one of the conditions which 
supported the SSA's finding of disability.  However, the SSA 
also noted that his conditions included his right knee 
disorder and his acquired psychiatric disorder.  It is also 
noted that the SSA found that his residual functional 
capacity for full range of sedentary work was significantly 
reduced by additional limitations, and that even with his 
headaches he would only miss 2 days of work for about 4 hours 
at a time.  Consequently, the Board finds that the record 
does not support a finding that the veteran's headaches, in 
and of themselves, are productive of severe economic 
inadaptability.  

For the reasons stated above, the Board finds that the 
veteran's service-connected headache disorder is not manifest 
by very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Moreover, no 
competent medical evidence has been submitted which finds 
otherwise.  Accordingly, the Board concludes that the veteran 
does not meet or nearly approximate the criteria for the next 
higher rating of 50 percent for his headaches under 
Diagnostic Code 8100.  Therefore, the preponderance of the 
evidence is against the claim, and it must be denied.

Inasmuch as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifested during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1) (2004).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifested.  38 C.F.R. 
§ 3.317(a)(4).

By regulation, VA has determined that "undiagnosed 
illnesses" may include, inter alia, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  38 C.F.R. § 3.317(b).  

The Board further observes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf veterans.  Section 202 of 
the new statute expands the definition of "qualifying 
chronic disability" to include not only undiagnosed illness, 
but also "a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that was defined by a cluster of 
signs or symptoms;" and any diagnosed illness the Secretary 
determined in regulations to warrant a presumption of service 
connection.  These changes have been codified at 38 U.S.C.A. 
§ 1117(a)(2) and 38 C.F.R. § 3.317(a)(2) (2004).  However, it 
is noted that the Secretary has not yet identified any 
diagnosed illness in the regulations as warranting 
presumptive service connection pursuant to 38 U.S.C.A. 
§ 1117.  In addition, section 202 expanded the presumptive 
period from December 31, 2001, to September 30, 2011.  See 
also VBA Fast Letter 02-04 (January 17, 2002).  


A.  Right Hip

Background.  The veteran contends that he developed a right 
hip disorder secondary to his service-connected right knee 
disorder.  At his April 2005 hearing, he contended that he 
developed arthritis in his right hip over a period of time 
due to the fact that he favored his right side when walking 
because of the right knee disorder.  He also identified a VA 
clinician who purportedly told him that the right hip 
disorder was due to the right knee, but no opinion to that 
effect from this clinician appears in the record.  Further, 
it was noted at this hearing that he walked with the help of 
a cane.

The veteran's service medical records contain no findings 
indicative of a right hip disorder while on active duty, 
although they do document a right knee injury in December 
1991.  Similarly, he underwent both a VA general medical and 
a VA joints examination that were conducted in February 1992, 
neither of which contained any findings of a right hip 
disorder.  However, the joints examination did diagnose 
internal derangement of the right knee manifest by complaints 
of recurrent soreness.  Subsequent records continue to show 
treatment and/or evaluation for a right knee disorder.

In July 2003, the veteran underwent a VA joints examination, 
at which it was noted he had limited range of motion of the 
right hip due to obesity and limited mobility, while his left 
hip had full range of motion without any pain.  The examiner 
also stated that the veteran had a history of arthralgia of 
both knees and right hip.  There was no history of a motor 
vehicle accident or any accident in the past, although there 
was history of sprain of his right knee with periodic pain in 
the knees, consistent with bursitis.  There was also a 
question of degenerative joint disease of both knees and 
right hip due to morbid obesity.  

X-rays conducted of the right hip in July 2003 revealed mild 
arthritic changes at the anterior lip of the acetabular roof.  
However, there was no definite recent fracture or 
dislocation.  Bony architecture and mineralization were 
preserved.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a right hip disorder as secondary 
to the service-connected right knee disorder.

Initially, the Board notes that there is no evidence of a 
right hip disorder either during service, or for many years 
following his separation from service.  The Court has 
indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Further, 
there is no competent medical evidence which relates the 
current right hip disorder to active service, to include the 
service-connected right knee disorder.  In fact, the July 
2003 VA joints examiner indicated that the hip disorder 
developed as a result of the veteran's nonservice-connected 
obesity.

The Board notes the veteran's contentions that his VA 
clinician purportedly informed him that his right hip 
disorder developed secondary to the fact that he favored his 
right side while walking due to the service-connected right 
knee disorder.  However, it has already been determined that 
the veteran is not qualified to render a competent medical 
opinion.  A lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, this 
testimony is not entitled to probative value in the instant 
case, especially as no such opinion from this VA clinician 
appears in the record, despite the multiple years' worth of 
VA treatment reports contained in the record.

In summary, the veteran's right hip disorder developed 
several years after his separation from service, no competent 
medical opinion is of record which relates the etiology of 
this disability to the service-connected right knee disorder, 
and there is competent medical evidence which indicates it 
developed secondary to nonservice-connected obesity.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
right hip disorder as secondary to the service-connected 
right knee disorder, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz, supra.


B.  Chronic Fatigue Syndrome

Background.  The record reflects the veteran is seeking 
service connection for chronic fatigue syndrome, to include 
consideration of the presumptive provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  At his April 2005 hearing, he 
attributed muscle aches and pains of his upper and lower 
extremities to chronic fatigue syndrome.  However, he 
acknowledged that his VA treating clinicians had not 
attributed his pain and fatigability to fibromyalgia, nor 
chronic fatigue syndrome.  He indicated that they had 
attributed his problems to ulnar neuropathy, but they had not 
informed him what the cause was.  Further, he indicated that 
he was not sure if he had a diagnosis of chronic fatigue 
syndrome.

The veteran's service medical records contain no findings of 
chronic fatigue syndrome while on active duty.  Similarly, 
there was no indication of any such disability in the post-
service medical records, including the VA general medical and 
joints examinations conducted in February 1992.  Moreover, 
the post-service medical records do not appear to contain any 
objective signs or symptoms of chronic fatigue, although 
there are references to the veteran being exhausted/tired 
secondary to his chronic headaches which, among other things, 
would disturb his sleep on occasion.

The post-service medical records do show treatment for 
complaints of joint pain, and confirm that the veteran has 
been diagnosed with bilateral ulnar neuropathy, as 
exemplified by records dated in March 2004.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for chronic fatigue syndrome.

Initially, the Board notes that a thorough review of the 
competent medical evidence does not show that the veteran has 
ever been diagnosed with chronic fatigue syndrome.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110, 1131; and see Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 
U.S.C.A § 1131, as well as other relevant statutes, only 
permitted payment for disabilities existing on and after the 
date of application for such disorders.  The Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  

The Board notes that the veteran has been awarded the 
Southwest Asia Service Medal, and that service connection was 
established for his chronic headache disorder as an 
undiagnosed illness pursuant to the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  Nevertheless, the Board finds 
that the competent medical evidence does not contain 
objective signs or symptoms documenting chronic fatigue, at 
least as a separate and distinct condition.  As mentioned 
above, there are references to the veteran being 
exhausted/tired secondary to his service-connected headache 
disorder which, among other things, would disturb his sleep 
on occasion.  However, these are symptoms associated with an 
already service-connected disability, and goes to the extent 
and severity of prostrating attacks. 

Inasmuch as there is no competent medical diagnosis of 
chronic fatigue syndrome, nor competent medical evidence 
showing objective signs or symptoms of chronic fatigue, the 
Board finds that the preponderance of the evidence is against 
this claim, and it must be denied.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to an increased rating for a headache disorder, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to service connection for a right hip disorder as 
secondary to the service-connected right knee disorder, is 
denied.

Entitlement to service connection for chronic fatigue 
syndrome is denied.



REMAND

With respect to the skin disorder claim, the Board notes that 
the veteran underwent a VA skin examination in July 2003.  At 
this examination, the examiner noted that the record was 
reviewed, and that the veteran continued to see VA clinicians 
for his service-connected skin disorder who treated him with 
a variety of topical and systemic medications without relief.  
At the present time, he was on no treatment.  On examination, 
he was found to have an excoriated papular eruptions on both 
posterolateral forearms.  He also had vitiligo of the 
eyelids, chin, arms, hands and scrotum.  Further, he had over 
100 pigmented lesions on his trunk.  Diagnoses were 
eczematous dermatitis of unknown cause; vitiligo; and 
pigmented nevi, some appearing dysplastic.  In addition, it 
was noted that there was a family history of malignant 
melanoma in his maternal grandfather.

The record reflects that the veteran's service-connected 
eczema dermatitis is evaluated as 10 percent disabling 
pursuant to the criteria found at 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  However, during the pendency of this 
appeal, the criteria for evaluating skin disabilities was 
changed effective August 30, 2002, including Diagnostic Code 
7806.  See 67 Fed. Reg. 49,590 (July 31, 2002).  In order to 
ensure a full and fair adjudication of the veteran's claim, 
the Board will address whether he is entitled to a rating in 
excess of 10 percent under any of the potentially applicable 
Diagnostic Codes.

Prior to August 30, 2002, a 10 percent rating was warranted 
under Code 7806 for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating was warranted for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warranted a 50 
percent rating.

The revised criteria of Diagnostic Code 7806, effective 
August 30, 2002, provides that a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

In light of the foregoing, the Board finds that the July 2003 
VA skin examination is inadequate for rating purposes.  
Although this examination noted various skin disorders on the 
veteran's body, it does not contain the objective findings 
necessary to evaluate the service-connected disorder under 
the potentially applicable Diagnostic Codes.  Specifically, 
there were no findings as to whether the disorder was 
manifested by exudation, constant itching, extensive lesions, 
marked disfigurement, ulceration, extensive exfoliation or 
crusting, systemic or nervous manifestations, nor to what 
percentage the service-connected skin disorder covers the 
entire body or exposed areas.  Without such objective medical 
findings, the Board cannot determine whether a higher 
schedular rating is warranted in the instant case.  
Accordingly, a new examination is necessary for a full and 
fair evaluation of the severity of the veteran's service-
connected skin disorder.

Regarding the psychiatric disorder claim, the Board notes 
that the veteran's service medical records reflect that his 
psychiatric condition was clinically evaluated as normal on 
his June 1990 enlistment examination, and he indicated on a 
concurrent Report of Medical History that he had not 
experienced depression or excessive worry, nor nervous 
trouble of any sort.  Although it appears he originally 
indicated on this Report that he had been treated for a 
mental condition, this appears to have been marked in error 
as the Physician's Comments section specifically states that 
the veteran denied treatment for mental condition.  
Thereafter, his service medical records reflect that he 
attended group therapy sessions through the mental health 
department in October and November 1991.  In addition, he was 
referred for substance abuse counseling in November 1991, 
which resulted in impressions of alcohol dependency and 
compulsive overeating.  His psychiatric condition continued 
to be evaluated as normal on his December 1991 release from 
active 
duty examination, but on the concurrent Report of Medical 
History he indicated that he had experienced depression or 
excessive worry.  The Physician's Comments section reflects 
that the veteran had a history of depression secondary to 
family problems, now resolved.

The record also reflects that there was no evidence of a 
psychiatric disorder on the veteran's February 1992 VA 
general medical examination.  However, records dated in July 
1996 show an impression of stress, and referred the veteran 
to social service for help with divorce issues and career 
counseling.  Thereafter, records from August 1996 note that 
the veteran was seen for help in dealing with divorce issues, 
financial stress, and vocational adjustment.  He reported 
that the sources of his stress included recent divorce, 
current disagreement with his girlfriend, and feeling that 
his current job did not have good possibilities to earn a 
good wage.  

Records dated in February 1997 note that the veteran reported 
his girlfriend purportedly told him he needed therapy because 
he was quick tempered, but that he thought he was fine.  The 
clinician stated, in part, that there was no evidence of 
active affective or cognitive disorder.  Further, the record 
reflects that the veteran and his girlfriend were scheduled 
for an initial couple's therapy sessions in March and April 
1997, but canceled.  Records from May 1997 note that the 
veteran had indicated he would contact VA if he and his 
girlfriend decided to attend couple's therapy, and since they 
had not it was assumed they did not wish to pursue this 
therapy.  

At a February 1998 VA psychiatric examination, the veteran 
reported, in part, that during service he began to identify 
his excessive sleeping and overeating as a problem.  He also 
reported that he was in a relationship that he found 
supportive, but it was his girlfriend who had told him that 
his difficulty with sleep, eating, temper and mood had to do 
with depression.  Further, he reported that he had sought 
treatment from VA one year earlier, was evaluated at that 
time, but was 
told his symptoms were going to resolve in time and would not 
need additional treatment.  Diagnosis following evaluation of 
the veteran was dysthymic disorder.

Subsequent records continue to show treatment for psychiatric 
problems and diagnoses of an acquired psychiatric disorder, 
including depression and schizoaffective disorder.  He also 
underwent another VA psychiatric examination 
in July 2000, which diagnosed impulse control disorder and 
eating disorder.  However, this examiner stated that without 
access to the veteran's past psychiatric notes, it was hard 
to say whether his current symptomatology was related to his 
active service.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, the record reflects that the veteran received treatment 
from the mental health clinic while on active duty apparently 
for depression due to family problems, that after his 
separation from service he began to receive treatment for 
similar problems in 1996, and was ultimately diagnosed with 
an acquired psychiatric disorder.  However, even though he 
was accorded VA psychiatric examinations in February 1998 and 
July 2000, the record does not reflect that a competent 
medical opinion was obtained based upon both an evaluation of 
the veteran and review of his claims folder which addresses 
the issue of whether his current psychiatric disorder is 
related to his active service, to include the treatment he 
received therein.  Moreover, given the various diagnoses he 
has received, the exact nature of his psychiatric disorder 
appears to be unclear from the medical records.  Accordingly, 
the Board concludes that a new psychiatric examination is 
necessary in the instant case in order to address this issue.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Finally, the Board notes that the resolution of the veteran's 
skin and psychiatric disorder claims may impact his TDIU 
claim.  As such, the TDIU claim is inextricably intertwined 
with these issues, and the Board will defer making a 
determination on this claim until after the development 
deemed necessary for the skin and psychiatric disorder claims 
has been completed.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have provided recent treatment for 
the veteran's skin and psychiatric 
disorders.  After securing any necessary 
release, the RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current severity of his 
service-connected eczematous dermatitis.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Further, the 
examiner should describe the veteran's 
eczematous dermatitis in detail, to 
include the existence and extent/severity 
of any exudation, itching, lesions, 
disfigurement, ulceration, exfoliation or 
crusting, or systemic or nervous 
manifestations, as well the percentage 
the service-connected skin disorder 
covers the entire body or exposed areas.  
Moreover, the examiner should also 
indicate whether the veteran receives 
topical and/or systemic treatment and the 
duration of such.

3.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the current nature and etiology of his 
acquired psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.  For 
any acquired psychiatric disorder found 
to be present, the examiner must express 
an opinion as to whether it is as likely 
as not (50 percent or greater likelihood) 
that this disability is causally related 
to active service, to include the therapy 
the veteran received therein apparently 
due to family problems.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it 
should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
including the TDIU claim, in light of any 
additional evidence added to the records 
assembled for appellate review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained since the RO last adjudicated these issues, 
and provides an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


